—Appeal by the defendant from (1) an order of the Supreme Court, Suffolk County (Dunn, J.), entered March 31, 1993, which, upon his default in appearing at a hearing on the respondent’s application, inter alia, granted fees, (2) a judgment of the same court, dated May 18, 1993, entered upon the order, and (3) an order of the same court (Kitson, J.), dated September 14, 1993, which denied his motion, inter alia, to vacate the order entered March 31,1993, and the judgment.
Ordered that the appeal from the order entered March 31, 1993, is dismissed, as (1) no appeal lies from an order entered upon the default of the appellant, and (2) the right of direct appeal therefrom terminated with the entry of the final judgment in the action (see, Matter of Aho, 39 NY2d 241, 248); and it is further,
Ordered that the appeal from the judgment is dismissed, as no appeal lies from a judgment entered upon the default of the appellant; and it is further,
Ordered that the order dated September 14, 1993, is affirmed, for reasons stated by Justice Kitson at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.
40